DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September 2022 has been entered.
 
Status
Applicant’s reply dated 19 September 2022 to the previous Office action dated 17 March 2022 is acknowledged.  Claims 1-2, 5, and 8-23 are pending in the application.
The rejection under 35 U.S.C. 101 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 101 is made herein in view of applicant’s claim amendments.
A new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments, particularly in view of the change in the claims from suitability for topical administration to suitability for vaginal administration.

Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 August 2019.
	Claims 1-2, 5, 8-13, and 20-23 are under current consideration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 9-10, 12, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (natural product; product of nature) without significantly more.
The claim(s) recite(s) more than 5% (w/w) glycerol monolaurate (GML), which is not markedly different from its naturally occurring counterpart because GML is found naturally in breast milk and some plants (see US 2018/0289656 A1 paragraph [0043]) such as coconut (see US 2016/0095876 A1 paragraph [0152]), and isolation/concentration thereof makes no such marked difference (see, e.g., MPEP 2106.04(c)(II)(C)(2)).  Regarding the thickening agent, surfactant, alcohol, or water thereto, such are (or encompass) naturally occurring products and such combinations/mixtures of naturally occurring products make no such marked difference from the individual components of the mixtures.  An example of a natural product thickener is polysaccharides such as alginic acid.  An example of a natural product surfactant is glycerol monolaurate, and a single structure can satisfy two limitations in a claim (see Powell v. Home Depot U.S.A. Inc., 663 F.3d 1221, 100 USPQ2d 1742, 1748 (Fed. Cir. 2011)).  Another example of a natural product surfactant is lecithin.  An example of a natural product alcohol is ethanol.  Water is a natural product.
This judicial exception is not integrated into a practical application because the claimed recitation of a pharmaceutical composition suitable for vaginal administration adds no required additional structural limitation(s) not already encompassed by a composition containing more than 5% (w/w) GML with or without the additional naturally occurring products recited in the dependent claims.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 fails to include all the limitations of claim 13 from which it depends in that claim 13 requires about 20 wt% glycerol but claim 22 encompasses about 1-40 wt% glycerol which is a broader range than that required by claim 13.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 9-10, 12, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown-Skrobot et al. (EP 0 483 835 A1; published 06 May 1992).
Brown-Skrobot et al. discloses a douche formulation with higher viscosity that tends to remain in the vagina for a relatively long time period after administration containing 0.3% w/w glyceryl monolaurate (i.e., glycerol monolaurate, GML), 2% w/w TWEEN 20, 1% w/w propylene glycol, and 95.76% w/w deionized water, wherein TWEEN 20 is a nonionic surfactant and propylene glycol imparts greater viscosity (i.e., a thickening agent) (page 5 lines 26-41) wherein the compound such as glyceryl monolaurate (i.e., GML) may be present in an amount which is at least about 10 wt% (claims 4, 24).
Although the formulation of Brown-Skrobot et al. as discussed above only contains 0.3% w/w GML, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Brown-Skrobot et al. as discussed above and to make the formulation of Brown-Skrobot et al. as discussed above with at least about 10 wt% GML therein, with a reasonable expectation of success, given that Brown-Skrobot et al. teaches that the compound such as glyceryl monolaurate (i.e., GML) may be present in an amount which is at least about 10 wt%.
Regarding claim 2, the range of GML of at least about 10 wt% of Brown-Skrobot et al. as discussed above overlaps the claimed range of about 6-50 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claims 9-10, the 1 wt% propylene glycol in the formulation of Brown-Skrobot et al. as discussed above is an alcohol, and such propylene glycol satisfies both the thickening agent and alcohol claim limitations.  See, e.g., Powell v. Home Depot U.S.A. Inc., 663 F.3d 1221, 100 USPQ2d 1742, 1748 (Fed. Cir. 2011) (finding that a single structure in a prior art reference satisfies two limitations in a claim).
Regarding claim 23, although Brown-Skrobot et al. does not explicitly disclose such flow consistency index property as claimed, the formulation of Brown-Skrobot et al. as discussed above is presumed to inherently possess such property per MPEP 2112(V) because such formulation is at least substantially identical to the claimed composition and identical compositions necessarily possess identical properties.

Claim(s) 1-2, 5, 9-12, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown-Skrobot et al. as applied to claims 1-2, 9-10, 12, and 23 above, and further in view of Parnell (U.S. Patent No. 5,015,474; issued 14 May 1991).
Brown-Skrobot et al. is relied upon as discussed above.
Brown-Skrobot et al. does not disclose hydroxyethyl cellulose or glycerol as in claims 5 and 11.
	Parnell discloses a composition formulated in the form of an aqueous vaginal douche (abstract) wherein a thickening agent may be hydroxyethylcellulose (column 5 lines 4-7) wherein such compositions often contain emollient such as glycerine at levels of from about 1% to about 50% by weight (column 8 lines 15-22).
	Regarding claim 5, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown-Skrobot et al. and Parnell by substituting the hydroxyethylcellulose thickener of Parnell for the propylene glycol thickener in the formulation of Brown-Skrobot et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because both propylene glycol and hydroxyethylcellulose are thickeners known for use in aqueous vaginal douche compositions, and it is prima facie obvious to substitute such equivalents known for the same purpose per MPEP 2144.06(II).
	Regarding claim 11, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown-Skrobot et al. and Parnell by including about 1-50 wt% glycerine (i.e., glycerol) as suggested by Parnell in the formulation of Brown-Skrobot et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to provide therein emollient or moisturizing properties thereto given that such compositions often contain emollient such as glycerine as suggested by Parnell. 

Claim(s) 1-2, 8-10, 12, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown-Skrobot et al. as applied to claims 1-2, 9-10, 12, and 23 above, and further in view of Patel et al. (U.S. Patent No. 6,309,663; issued 30 October 2001).
Brown-Skrobot et al. is relied upon as discussed above.
Brown-Skrobot et al. does not disclose polysorbate 80 as in claim 8.
Patel et al. discloses formulations for vaginal administration such as a douche (column 41 lines 44-54; claims 64, 74, 141, 151) wherein suitable hydrophilic surfactants therein include TWEEN 20 (i.e., polysorbate 20) and TWEEN 80 (i.e., polysorbate 80) (column 18 lines 25-35; Table 11).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown-Skrobot et al. and Patel et al. by substituting the polysorbate 80 of Patel et al. for the polysorbate 20 in the formulation of Brown-Skrobot et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because both polysorbate 20 and polysorbate 80 are hydrophilic surfactants known for use in vaginal douche compositions, and it is prima facie obvious to substitute such equivalents known for the same purpose per MPEP 2144.06(II).

Claim(s) 1-2, 5, 8-13, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown-Skrobot et al. as applied to claims 1-2, 9-10, 12, and 23 above, and further in view of Parnell and Patel et al.
Brown-Skrobot et al. is relied upon as discussed above.
Brown-Skrobot et al. does not disclose hydroxyethyl cellulose, glycerol, and polysorbate 80 such as in claims 13 and 20-22.
	Parnell discloses a composition formulated in the form of an aqueous vaginal douche (abstract) wherein a thickening agent may be hydroxyethylcellulose (column 5 lines 4-7) wherein such compositions often contain emollient such as glycerine at levels of from about 1% to about 50% by weight (column 8 lines 15-22).
Patel et al. discloses formulations for vaginal administration such as a douche (column 41 lines 44-54; claims 64, 74, 141, 151) wherein suitable hydrophilic surfactants therein include TWEEN 20 (i.e., polysorbate 20) and TWEEN 80 (i.e., polysorbate 80) (column 18 lines 25-35; Table 11).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown-Skrobot et al. and Parnell by substituting the hydroxyethylcellulose thickener of Parnell for the propylene glycol thickener in the formulation of Brown-Skrobot et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because both propylene glycol and hydroxyethylcellulose are thickeners known for use in aqueous vaginal douche compositions, and it is prima facie obvious to substitute such equivalents known for the same purpose per MPEP 2144.06(II).
	It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown-Skrobot et al. and Parnell by including about 1-50 wt% glycerine (i.e., glycerol) as suggested by Parnell in the formulation of Brown-Skrobot et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to provide therein emollient or moisturizing properties thereto given that such compositions often contain emollient such as glycerine as suggested by Parnell.  Such concentration range of about 1-50 wt% overlaps the claimed range of about 20 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown-Skrobot et al. and Patel et al. by substituting the polysorbate 80 of Patel et al. for the polysorbate 20 in the formulation of Brown-Skrobot et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because both polysorbate 20 and polysorbate 80 are hydrophilic surfactants known for use in vaginal douche compositions, and it is prima facie obvious to substitute such equivalents known for the same purpose per MPEP 2144.06(II).
Regarding the recitation in claim 20 of “for reducing the likelihood of human immunodeficiency virus (HIV) transmission”, such is a recitation of intended use which adds no additional structure/elements to the claimed composition.
Regarding claim 21, such concentration range of about 1-50 wt% glycerol plus 1 wt% propylene glycol as discussed above overlaps the claimed range of about 1-40 wt% alcohol, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 22, such concentration range of about 1-50 wt% glycerol as discussed above overlaps the claimed range of about 1-40 wt% glycerol alcohol, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Response to Arguments
Applicant's arguments filed 19 September 2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the eligibility of the present claims is self-evident because the Office action points to no product of nature that would be removed from the public domain by allowance of the present claims, and noting that human milk contains about 0.3 wt% GML, bovine milk contains about 0.015 wt% GML, and coconut oil contains less than 0.041 wt% GML, whereas the present claims require more than 5 wt% GML with thickening agent and surfactant (remarks pages 5-6).  In response, a rejection under 35 U.S.C. 101 of a natural product judicial exception to patentable subject matter does not require citation of a single naturally occurring product; a combination/mixture of natural products can be cited for such a rejection, as the instant rejection does.  In Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948), a mixture of different natural bacterial species that are not found in nature in such a mixture was found to be unpatentable subject matter (Id. at 128-132), and thus applicant’s assertion that a single naturally occurring product encompassing the mixture must be cited is not persuasive.  Such conclusion is reinforced by Ex parte Burgos, decision of the Patent Trial and Appeal Board dated 03 January 2017, Patent Application No. 13/076,117, pages 6-9, affirmed in non-precedential decision at 711 Fed.Appx. 646 (Fed. Cir. 2018) (a mixture of naturally occurring compounds is not rendered patent eligible under 35 U.S.C. 101 merely by claiming relative amounts or concentrations of the compounds in the mixture; noting that patent ineligible claims in Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948) recited relative amounts of bacterial species in a mixture).  Moreover, the products of nature encompassed by the claims are GML (which is a compound found in nature), natural thickening agents such as polysaccharides such as alginic acid, and natural surfactants such as GML or lecithin.  The fact that such natural products are claimed as a mixture in the current claims, and that they are claimed in particular concentrations, does not render them patent eligible subject matter as discussed above.
Applicant argues that the claimed composition has markedly different characteristics than any product of nature in that the composition may be used safely on sensitive mucosal tissues wherein topical application leads to high concentrations of GML in vaginal tissue biopsies with no detectable signs of inflammation and no alteration of healthy vaginal microflora as evidenced by examples in the specification (remarks pages 6-7).  In response, such examples include HEC therein which is not a product of nature, and thus such examples do not show a markedly different characteristic for the rejected products of nature.  Claim 5, which includes HEC, is not rejected as a product of nature.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 made in the previous Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617